DETAILED ACTION
Amended claims 1 and 3-15 of U.S. Application No. 16/826,059 filed on 07/22/2021 are presented for examination.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a control substrate, comprising a base substrate, at least one microwave transmission line and at least one voltage loading line on the base substrate, wherein the at least one microwave transmission line is in a one-to-one correspondence to the at least one voltage loading line, and an end of the at least one voltage loading line is connected to the corresponding microwave transmission line; wherein the at least one voltage loading line and the at least one microwave transmission line are made of a same metal material, and the at least one voltage loading line is a planar inductor, wherein a line width of the at least one microwave transmission line is more than a hundred times larger than a line width of the at least one voltage loading line. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Hu et al (U.S. PGPub No. 2021/0080765) teaches a control substrate (Fig 3), comprising a base substrate (11), at least one microwave transmission line (41; para 0028 lines 20-33) and at least one voltage loading line (411) on the base substrate, wherein the at least one microwave transmission line (41) is in a one-to-one correspondence to the at least one voltage loading line (411; para 0028 lines 14-19), and an end of the at least one voltage loading line (Fig 4, 411; para 0031 lines 5-6) is connected to the corresponding microwave transmission line (41); wherein the at least one voltage loading line and the at least one microwave transmission line are made of a same metal material (Fig 3, 41; 411), and the at least one voltage loading line is a planar inductor (411; planar shape that induces voltage).

Claims 3-13 are also allowable for depending on claim 1. 

Claim 14 recites a control substrate, comprising a base substrate, at least one microwave transmission line and at least one voltage loading line on the base substrate, wherein the at least one microwave transmission line is in a one-to-one correspondence to the at least one voltage loading line, and an end of the at least one voltage loading line is connected to the corresponding microwave transmission line; wherein the at least one voltage loading line and the at least one microwave transmission line are made of a same metal material, and the at least one voltage loading line is a planar inductor, a line width of the planar inductor is less than or equal to 6um. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 14, Hu et al (U.S. PGPub No. 2021/0080765) teaches a control substrate (Fig 3), comprising a base substrate (11), at least one microwave transmission line (41; para 0028 lines 20-33) and at least one voltage loading line (411) on the base substrate, wherein the at least one microwave transmission line (41) is in a one-to-one correspondence to the at least one voltage loading line (411; para 0028 lines 14-19), and an end of the at least one voltage loading line (Fig 4, 411; para 0031 lines 5-6) is connected to the corresponding microwave transmission line (41); wherein the at least one voltage loading line and the at least one microwave transmission line are made of a same metal material (Fig 3, 41; 411), and the at least one voltage loading line is a planar inductor (411; planar shape that induces voltage).


Claim 15 recites a control substrate, comprising a base substrate, at least one microwave transmission line and at least one voltage loading line on the base substrate, wherein the at least one microwave transmission line is in a one-to-one correspondence to the at least one voltage loading line, and an end of the at least one voltage loading line is connected to the corresponding microwave transmission line; wherein the at least one voltage loading line and the at least one microwave transmission line are made of a same metal material, and the at least one voltage loading line is a planar inductor, the planar inductor comprises a plurality of portions connected end to end and parallel to each other, and a line spacing between two portions is less than or equal to 4um. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 15, Hu et al (U.S. PGPub No. 2021/0080765) teaches a control substrate (Fig 3), comprising a base substrate (11), at least one microwave transmission line (41; para 0028 lines 20-33) and at least one voltage loading line (411) on the base substrate, wherein the at least one microwave transmission line (41) is in a one-to-one correspondence to the at least one voltage loading line (411; para 0028 lines 14-19), and an end of the at least one voltage loading line (Fig 4, 411; para 0031 lines 5-6) is connected to the corresponding microwave transmission line (41); wherein the at least one voltage loading line and the at least one microwave transmission line are made of a same metal material (Fig 3, 41; 411), and the at least one voltage loading line is a planar inductor (411; planar shape that induces voltage).
However, Hu et al, does not teach or suggest, the specific limitations of “the planar inductor comprises a plurality of portions connected end to end and parallel to each other, and a . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        7/26/2021